


Exhibit 10.50

 

[The Coca-Cola Company Letterhead]

 

October 21, 2010

 

Mr. Steve Cahillane

Coca-Cola Refreshments USA, Inc.

Atlanta, Georgia

 

Dear Steve,

 

We are delighted to inform you that the Compensation Committee has approved the
following compensation package in your position as President and CEO Coca-Cola
Refreshments USA, Inc.

 

·                  Your principal place of assignment will be Atlanta, Georgia.

 

·                  Your annual base gross salary will be $750,000 and will be
reviewed annually according to normal practice.  Your next salary review will
occur in April 2011.

 

·                  Your target annual incentive will be 125% of gross annual
salary.  The plan may be modified from time to time.

 

·                  You will be eligible to participate in The Coca-Cola
Company’s Long-Term Incentive program, currently consisting of stock options and
performance share units (PSUs).  Awards are made at the discretion of the
Compensation Committee of the Board of Directors of The Coca-Cola Company based
upon recommendations by Senior Management.  You will be eligible to receive
equity awards within guidelines for the job grade assigned to your position and
based upon your personal performance, business performance, and your leadership
potential to add value to the system in the future.  As a discretionary program,
the award timing, frequency, size and distribution between stock options and
PSUs are variable.

 

·                  I am very pleased to advise you that I recommended and the
Compensation Committee of the Board of Directors approved a special one-time
performance-based restricted stock unit award for you, which will be delivered
at a future date as restricted stock, in the amount of 28,400 shares from the
1989 Restricted Stock Plan.  This award is

 

--------------------------------------------------------------------------------


 

valued at $1,500,000 based on a share price of $52.98, which was the discounted
fair market value of Coca-Cola stock on the date of the grant.  These shares
were awarded to you to recognize the significant role you play in driving and
supporting the growth agenda in North America.  Following are details of the
award:

 

·                  Performance criterion:  At least $350 million in post-deal
synergies related to The Coca-Cola Company’s acquisition of the North American
business operations of Coca-Cola Enterprises Inc.  The restricted stock units
will be forfeited if the performance criteria are not satisfied.

 

·                  If you leave for any reason prior to the date the restriction
period ends, except in the case of death, disability or change in control, the
entire award will be forfeited. The award will be governed solely by the terms
of The Coca-Cola Company’s 1989 Restricted Stock Award Plan and the applicable
agreement.

 

·                  Measurement Period:  January 1, 2011 — December 31, 2014

 

·                  Release Date:  February 2015 upon certification of
performance results by the Compensation Committee of The Coca-Cola Company Board
of Directors

 

If you have any questions regarding this restricted stock award, please contact
me or Ginny Sutton, Director of Executive Compensation.

 

·                  You are expected to attain share ownership valued at four
times your salary over the next five years.  You will be asked to provide
information in December each year on your progress toward your ownership goal,
and that information will be reviewed with the Compensation Committee of The
Coca-Cola Company Board of Directors the following February.

 

·                  It will be necessary for you to execute the enclosed
Agreement on Confidentiality, Non-Competition and Non-Solicitation.

 

Steve, I feel certain that you will find challenge, satisfaction and opportunity
in this new role and as we continue our journey to create a sustainable growth
business at Coca-Cola Refreshments and The Coca-Cola Company.

 

2

--------------------------------------------------------------------------------


 

Should you have any questions, please call me or Ginny Sutton at 404-676-4147. 
Please signify your acceptance of such position by signing as indicated below.

 

Sincerely,

 

/s/ Muhtar Kent

 

 

c:               Ceree Eberly

Ginny Sutton

 

Enclosures:

Agreement on Confidentiality, Non-Competition and Non-Solicitation

 

I have read and I hereby acknowledge and accept this offer.

 

/s/ Steve Cahillane

 

10/25/10

Steve Cahillane

 

Date

 

3

--------------------------------------------------------------------------------


 

AGREEMENT ON CONFIDENTIALITY,

NON-COMPETITION, AND NON-SOLICITATION

 

In consideration of my employment, or my continued employment, by Coca-Cola
Refreshments USA, Inc., a Delaware corporation, I agree as follows:

 

1.             Definitions.  For the purposes of this Agreement, the following
definitions apply:

 

(a)           “Confidential Information” means any data or information, other
than Trade Secrets, that is valuable to Coca-Cola Refreshments USA, Inc., The
Coca-Cola Company and/or their respective subsidiaries and affiliates
(collectively “the Company”) and not generally known to competitors of the
Company or other outsiders, regardless of whether the information is in print,
written, or electronic form, retained in my memory, or has been compiled or
created by me, including, but not limited to, technical, financial, personnel,
staffing, payroll, computer systems, marketing, advertising, merchandising,
product, vendor, or customer data, or other information similar to the
foregoing;

 

(b)           “Trade Secret” means all information, without regard to form,
including, but not limited to, technical or nontechnical data, a formula, a
pattern, a compilation, a program, a device, a method, a technique, a drawing, a
process, financial data, financial plans, product plans, distribution lists or a
list of actual or potential customers, advertisers or suppliers which is not
commonly known by or available to the public and which information:  (i) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use; and (ii) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.  Without
limiting the foregoing, Trade Secret means any item of confidential information
that constitutes a “trade secret(s)” under the common law or statutory law of
the State of Delaware.

 

(c)           “Customer” means anyone who is or was a customer of the Company
during my employment with Coca-Cola Refreshments USA, Inc., or is a prospective
customer of the Company to whom the Company has made a presentation (or similar
offering of services) within the one-year period immediately preceding the
termination of my employment with Coca-Cola Refreshments USA, Inc. or, if my
employment has not terminated, the one-year period immediately preceding any
alleged violation of this Agreement.

 

--------------------------------------------------------------------------------


 

2.             Acknowledgement.  My services for Coca-Cola Refreshments
USA, Inc. are of a special, unique, extraordinary, and intellectual character,
and are performed on behalf of the Company throughout the world.  So long as I
shall remain in the employ of Coca-Cola Refreshments USA, Inc., I shall devote
my whole time and ability to the service of the Company in such capacity as
Coca-Cola Refreshments USA, Inc. shall from time to time direct, and I shall
perform my duties faithfully and diligently.

 

I acknowledge that the rendering of services to the Company’s Customers
necessarily requires the disclosure of the Company’s Confidential Information
and Trade Secrets to me.  In addition, in the course of my employment with
Coca-Cola Refreshments USA, Inc., I will develop a personal acquaintanceship and
relationship with certain of the Company’s Customers, and a knowledge of those
Customers’ affairs and requirements, which may constitute a significant contact
between the Company and such Customers.  Finally, the Customers with whom I will
have business dealings on behalf of the Company are located throughout the
world.

 

I further acknowledge that the provisions in this Agreement, including, but not
limited to, the restrictive covenants and choice-of-law provision, are fair and
reasonable, that enforcement of the provisions of this Agreement will not cause
me undue hardship, and that the provisions of this Agreement are necessary and
commensurate with the need to protect the Company’s legitimate business
interests from irreparable harm, including, but not limited to, its established
goodwill and proprietary information.  In the event that I breach, I threaten in
any way to breach, or it is inevitable that I will breach any of the provisions
of this Agreement, damages shall be an inadequate remedy and Coca-Cola
Refreshments USA, Inc. shall be entitled, without bond, to injunctive or other
equitable relief.  Coca-Cola Refreshments USA, Inc.’s rights in this respect are
in addition to all rights otherwise available at law or in equity.

 

3.             Non-Competition and Non-Solicitation.  I agree that while I am in
Coca-Cola Refreshments USA, Inc.’s employ and for two years after the later of
(i) the termination of my employment with Coca-Cola Refreshments USA, Inc. for
any reason whatsoever, or (ii) the termination of any and all separation payment
obligations owing by Coca-Cola Refreshments USA, Inc. to me, I shall not,
directly or indirectly, except on behalf of or with the prior written consent of
Coca-Cola Refreshments USA, Inc.:

 

2

--------------------------------------------------------------------------------


 

(a)           enter into or maintain an employment, contractual, or other
relationship to render any services of substantially the same as those I
performed for the Company during the last two years of my employment by the
Company with (i) any person or entity in competition with the Company, or
(ii) any Customer of the Company with whom I had business dealings during the
last two years of my employment with Coca-Cola Refreshments USA, Inc.;

 

(b)           solicit or encourage, or attempt to solicit or encourage, any
Customer to do business of the type performed by the Company or to persuade any
Customer to do business with any person or entity in competition with the
Company or to reduce the amount of business which any such Customer has
customarily done or contemplates doing with the Company, whether or not the
relationship between the Company and such Customer was originally established in
whole or in part through my efforts; provided, however, that the Customer
solicited is one with which I had business dealings on the Company’s behalf
during the last two years of my employment with Coca-Cola Refreshments
USA, Inc.; or

 

(c)           solicit or encourage, or attempt to solicit or encourage, any
person who is or at any time during the one-year period immediately preceding
the termination of my employment with Coca-Cola Refreshments USA, Inc. was an
employee of the Company with whom I had business dealings during the last two
years of my employment with Coca-Cola Refreshments USA, Inc. to terminate his or
her employment with the Company or to accept employment with any other person or
entity.

 

4.             Confidential Information and Trade Secrets.

 

(a)           During my employment with Coca-Cola Refreshments USA, Inc., I will
acquire and have access to the Company’s Confidential Information.  I agree that
while I am in Coca-Cola Refreshments USA, Inc.’s employ and for two years after
the later of (i) the termination of my employment with Coca-Cola Refreshments
USA, Inc. for any reason whatsoever, or (ii) the termination of any and all
payment obligations owing by Coca-Cola Refreshments USA, Inc. to me, I shall
hold in confidence all Confidential Information of the Company and will not
disclose, publish, or make use of such Confidential Information, directly or
indirectly, unless compelled by law and then only after providing written notice
to Coca-Cola Refreshments USA, Inc..  If I have any questions regarding what
data or information would be considered by the Company to be Confidential
Information, I agree to contact the appropriate person(s) at the Company for
written clarification; and

 

3

--------------------------------------------------------------------------------


 

(b)           During my employment with Coca-Cola Refreshments USA, Inc., I will
also acquire and have access to the Company’s Trade Secrets.  I acknowledge that
the Company has made and will continue to make reasonable efforts under the
circumstances to maintain the secrecy of its Trade Secrets.  I agree to hold in
confidence all Trade Secrets of the Company that come into my knowledge during
my employment with Coca-Cola Refreshments USA, Inc. and shall not directly or
indirectly disclose, publish, or make use of at any time such Trade Secrets for
so long as the information remains a Trade Secret.  If I have any questions
regarding what data or information constitutes a Trade Secret, I agree to
contact the appropriate person(s) at the Company for written clarification.

 

(c)           Nothing in this Paragraph 4 shall be interpreted to diminish the
protections afforded Trade Secrets and/or Confidential Information under
applicable law.

 

5.             Company Property.  Upon leaving the employ of Coca-Cola
Refreshments USA, Inc., I shall not take with me any written, printed, or
electronically stored Trade Secrets, Confidential Information, or any other
property of the Company obtained by me as a result of my employment, or any
reproductions thereof.  All such Company property and all copies thereof shall
be surrendered by me to the Company on my termination or at any time upon
request of the Company.

 

6.             Inventions, Discoveries, and Authorship.  I shall disclose to the
Company and I agree to and do hereby assign to the Company, without charge, all
my rights, title, and interest in and to any and all inventions and discoveries
that I may make, solely or jointly with others, while in the employ of Coca-Cola
Refreshments USA, Inc., that relate to or are useful or may be useful in
connection with business of the character carried on or contemplated by the
Company, and all my rights, title, and interest in and to any and all domestic
and foreign applications for patents as well as any divisions or continuations
thereof covering such inventions and discoveries and any and all patents granted
for such inventions and discoveries and any and all reissues, extensions, and
revivals of such patents; and upon request of the Company, whether during or
subsequent to my employment with Coca-Cola Refreshments USA, Inc., I shall do
any and all acts and execute and deliver such instruments as may be deemed by
the Company necessary or proper to vest all my rights, title, and interest in
and to said inventions, discoveries, applications, and patents in the Company
and to secure or maintain such applications, patents, reissues, extensions,
and/or revivals thereof.  All necessary

 

4

--------------------------------------------------------------------------------


 

and proper expenses in connection with the foregoing shall be borne by the
Company, and if services in connection therewith are performed at the Company’s
request after termination of my employment with Coca-Cola Refreshments
USA, Inc., the Company will pay reasonable compensation for such services.  Any
inventions and discoveries relating to the Company’s business made by me within
one year after termination of my employment with Coca-Cola Refreshments
USA, Inc. shall be deemed to be within this provision, unless I can prove that
the same were conceived and made following said termination and such conception
or invention is not based upon or related to any Trade Secrets, as defined
herein, received pursuant to my employment with Coca-Cola Refreshments
USA, Inc..

 

Attached is a list of patent applications and unpatented inventions made prior
to my employment with Coca-Cola Refreshments USA, Inc., which I agree is a
complete list and which I desire to remove from the operation of this Agreement.

 

I also hereby assign to the Company, without charge, all my rights, title, and
interest in and to all original works of authorship filed in any tangible form,
prepared by me, solely or jointly with others, within the scope of my employment
with Coca-Cola Refreshments USA, Inc.  In addition, the Company and I hereby
agree that any such original work of authorship that qualifies as a “work made
for hire” under the U.S. copyright laws shall be a “work made for hire” and
shall be owned by the Company.

 

7.             Governing Law.  This Agreement shall be construed, interpreted,
and applied in accordance with the laws of the State of Delaware, without regard
to principles of conflicts of law or giving effect to the choice-of-law
provisions thereof or any other jurisdiction.

 

8.             Mandatory Forum Selection.

 

(a)           Subject to and as limited by Paragraph 8(b) below, any legal
action related to or arising out of this Agreement shall be brought exclusively
in the federal or state courts located in the State of Delaware.  The Company
and I both irrevocably consent to such exclusive jurisdiction and irrevocably
waive, to the fullest extent permitted by applicable law, any objection either
may now or hereafter have to the laying of venue of any such dispute brought in
such court or any defense of inconvenient forum for the maintenance of such
dispute.  Finally, I waive formal service of process and agree to accept service
of process worldwide;

 

5

--------------------------------------------------------------------------------


 

(b)           The Company and I agree that any dispute arising out of, in
connection with, or relating to this Agreement, including with respect to my
employment by the Company or the termination of such employment and any dispute
as to the validity, interpretation, construction, application or enforcement of
any provision of this Agreement, shall be resolved by binding individual (not
class, collective, or consolidated) arbitration under the Employment Arbitration
Rules and Mediation Procedures of the American Arbitration Association;
provided, however, that dispositive motions shall be allowed, discovery shall be
conducted in accordance with the Federal Rules of Civil Procedure, and the
arbitrator shall decide how to apportion costs associated with the arbitration. 
The Company and I further agree that the arbitrator(s) shall construe,
interpret, and apply this Agreement in accordance with the laws of the State of
Delaware, without regard to principles of conflicts of law and without giving
effect to the choice-of-law provisions thereof or any other jurisdiction;

 

(c)           The Company and I agree that the arbitration required by this
Paragraph 8 shall occur in Wilmington, Delaware; provided, however, that I can
elect to have the arbitration occur in Georgia so long as I agree not to
challenge or otherwise contest in any forum, whether arbitration or judicial,
the application of the laws of the State of Delaware to the resolution of any
dispute governed by this Paragraph 8;

 

(d)           The Company and I agree that any arbitration conducted under this
Paragraph 8 shall be conducted confidentially; and

 

(e)           The Company and I agree that nothing in this Paragraph 8 shall
prevent either the Company or me from seeking interim equitable relief in the
federal or state courts of the State of Delaware to aid and give effect to the
arbitration required by this Paragraph 8.

 

9.             Severability.  In the event that any provision of this Agreement
is found to be invalid or unenforceable by a court of law or other appropriate
authority, the invalidity or unenforceability of such provision shall not affect
the other provisions of this Agreement, which shall remain in full force and
effect, and that court or other appropriate authority shall modify the
provisions found to be unenforceable or invalid so as to make them enforceable,
taking into account the purposes of this Agreement and the nationwide and
international scope of the Company’s business.

 

6

--------------------------------------------------------------------------------


 

10.           Waiver.  No waiver of any provision of this Agreement shall be
effective unless pursuant to a writing signed by me and the Company, and such
waiver shall be effective only in the specific instance and for the specific
purpose stated in the writing.

 

11.           Tolling.  Provided that I have not been enjoined from breaching
any of the terms of this Agreement, the time periods set forth in Paragraphs 3
and 4 above shall be tolled upon the filing of a lawsuit or arbitration
challenging the enforceability of this Agreement until the aforementioned
dispute is resolved and all periods for appeal have expired.  In no event,
however, shall the time periods in Paragraphs 3 and 4 be tolled for more than
one year.

 

12.           Outstanding Obligations.  I represent and warrant that my
acceptance and commencement of employment with the Company does not breach any
contractual, fiduciary, or other obligation I owe to any third party, including
any former employer.

 

13.           Assignment.  This Agreement shall inure to the benefit of the
Company, allied companies, successors and assigns, or nominees of the Company,
and I specifically agree to execute any and all documents considered convenient
or necessary to assign transfer, sustain and maintain inventions, discoveries,
copyrightable material, applications, and patents, both in this and foreign
countries, to and on behalf of the Company.

 

I HAVE READ THIS AGREEMENT IN ITS ENTIRETY AND, INTENDING TO BE LEGALLY BOUND, I
HEREBY VOLUNTARILY ACCEPT AND AGREE TO ITS TERMS.

 

 

/s/ Steven Cahillane

 

Employee Signature

 

 

 

Steven Cahillane

 

Print Name

 

 

 

11/10/10

 

Date

 

7

--------------------------------------------------------------------------------

 
